Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 02/25/2022 is acknowledged. Claims 1-13 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 02/25/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 112(b) rejection of claims 1, 2, 4, 6, 8, 10, and 12 and 35 U.S.C. 103(a) rejection of claims 1-13 over Somani et al. (US 5,846,521) and Van Oort et al. (US 2001/0018916 A1) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 12-16 of U.S. Patent No. 10,959,965 B2.  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 1-13 recite a pharmaceutical composition comprising, consisting essentially of, and consisting entirely of: 
(a) a propellant component with ≥90 weight % of 1,1-difluoroethane (R-152a), 
(b) a surfactant component consisting essentially of at least one surfactant compound selected from the group consisting of polyvinylpyrrolidone (PVP), etc.; and 
(c) a drug component consisting of solid drug particles consisting essentially of salbutamol sulphate, 
wherein the salbutamol sulphate solid drug particles are suspended in R-152a propellant/surfactant mixture, and the salbutamol sulphate and surfactant component are present as distinct chemical compounds at the time they are blended with the propellant to form the pharmaceutical composition; and is free of polar excipients.
The US 10,959,965 B2 patent claims 1-8 and 12-16 recite a pharmaceutical composition that is free of polar excipients comprising, consisting essentially of, and consisting entirely of: 
(a) a propellant component consisting essentially of R-152a, 
(b) a surfactant component consisting essentially of PVP surfactant; and 
(c) a drug component consisting of solid drug particles of salbutamol sulphate, wherein the salbutamol sulphate solid drug particles are suspended in R-152a propellant/surfactant mixture, and the salbutamol sulphate and the PVP are included in the mixture with the propellant as separate components.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same composition.

Claims 1-3, 6-9, 12, and, 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 12-16 of U.S. Patent No. 10,959,965 B2.  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 1-3, 6-9, 12, and, 13 are discussed above and applied in the same manner with the transitional phrases being comprising and consisting essentially of. The polar excipients are construed as ethanol and glycerol, and glycols, such as propylene glycol, polyethylene glycols and polypropylene glycols according to the instant specification (page 10, line 12-25).
The US 10,959,965 B2 patent claims 1-8 and 12-16 recite a pharmaceutical composition that is free of polar excipients comprising, consisting essentially of, and consisting entirely of: 
(a) a propellant component consisting essentially of R-152a, 
(b) a surfactant component consisting essentially of PVP surfactant; and 
(c) a drug component consisting of solid drug particles of salbutamol sulphate, wherein the salbutamol sulphate solid drug particles are suspended in R-152a propellant/surfactant mixture, and the salbutamol sulphate and the PVP are included in the mixture with the propellant as separate components.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same composition.

Claims 1-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 16, 17, 19, 20, 44, 46, and 47 of copending Application No. 17/049,099 in view of US 10,959,965 B2. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1-13 are discussed above and applied in the same manner.
The 17/049,099 application claims 1, 16, 17, 19, 20, 44, 46, and 47 recite a pharmaceutical composition comprising: a drug component comprising salbutamol base; (ii) a propellant component with ≥90 weight % HFA-152a; and a surfactant.
The 17/049,099 application does not claim the surfactant being consisting essentially of at least one surfactant compound selected from the group consisting of polyvinylpyrrolidone (PVP), etc., and the form of the composition.
US 10,959,965 B2 patent discloses a pharmaceutical composition that is free of polar excipients comprising a propellant component consisting essentially of R-152a, a surfactant component consisting essentially of PVP surfactant; and a drug component consisting of solid drug particles of salbutamol sulphate, wherein the salbutamol sulphate solid drug particles are suspended in R-152a propellant/surfactant mixture, and the salbutamol sulphate and the PVP are included in the mixture with the propellant as separate components. 
 It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the instant claims and US 10,959,965 B2 patent to specify surfactant in the instantly claimed composition including PVP, etc., and the salbutamol sulphate solid drug particles are suspended in R-152a propellant/surfactant mixture, and the salbutamol sulphate and the PVP are included in the mixture with the propellant as separate components. PVP being a surfactant in a pharmaceutical composition comprising salbutamol sulphate solid drug particles, R-152a propellant, and a surfactant and the salbutamol sulphate solid drug particles are suspended in R-152a propellant/surfactant mixture, and the salbutamol sulphate and the PVP are included in the mixture with the propellant as separate components were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same composition.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments:
Applicant states that the provisional obviousness-type double patenting rejections be held in abeyance until the claims have been allowed. Until that time the claims must remain rejected.

New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejection. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Oort et al. (US 2001/0018916 A1).
Van Oort et al. teach metered inhalator device comprising medicament particles (abstract and paragraph 5 and claim 16) including salbutamol sulphate (paragraph 18 and 31 and claim 21), a propellant such as HFC 152a (paragraph 4 and 42 and claim 26), and a suspending agent such as lecithin (paragraph 43 and claim 28) and specified the particulate medicament being added to a blender which contains propellant and suspending agent (paragraph 41). No other components are recited as must have components.

Response to Applicants’ arguments:
Applicant’s arguments, filed on 02/25/2022, have been fully considered but they are moot in view of new ground of rejections. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612